Citation Nr: 1511238	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-13 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2014, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts that he suffers from an acquired psychiatric disorder to include PTSD and bilateral hearing loss as a result of his military service.  See, e.g., the Board hearing transcript dated February 2014.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  After having considered the matter, and for reasons expressed immediately below, the Board finds that further development is required before the claims may be finally adjudicated.
With respect to the claimed bilateral hearing loss, the Veteran was afforded a VA audiology examination in March 2011, at which time the audiometric findings documented by the VA examiner were not demonstrative of hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385 (2014).  However, at the February 2014 Board hearing, the Veteran testified under oath that his hearing loss symptomatology had worsened since the VA examination.  Moreover, the Veteran recently submitted a March 2014 letter from Dr. J.Z., who reported that the Veteran was found to have mild to moderate binaural hearing loss.  In consideration of the Veteran's contentions and the newly submitted medical evidence, the Board finds that the Veteran should be scheduled for a new VA audiology examination to determine whether he now has hearing loss that is sufficient for the purpose of VA compensation.  

With respect to the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD, the Veteran provided a completed VA Form 21-4142 received in March 2013, which indicated that he receives mental health treatment at the Saginaw VA Hospital clinic in Clare, Michigan.  He also testified that he underwent an initial mental health evaluation at the VA clinic in September 2011.  See, e.g., the Board hearing transcript dated February 2014.  The RO has failed to request these records.  As such, this claim must be remanded in order to obtain these outstanding evaluation and treatment records.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Additionally, the Veteran was afforded a VA mental health examination in March 2011 at which time the examiner noted the Veteran's report of combat stressors while stationed in Southwest Asia during Operation Desert Storm.  The Veteran endorsed fear of being killed or wounded by an incoming missile attack.  The examiner diagnosed the Veteran with depressive disorder, not otherwise specified (NOS), and alcohol dependence.  The examiner noted that the Veteran's alcohol dependence is clouding the clinical picture and opined that "documentation from past clinical treatment indicates the distress suffered from then psychosocial stressors usurps the impairment related to his PTSD."  The examiner continued, "[b]ased upon reviewed documentation and the Veteran's claims, I am not capable of resolving whether this Veteran is suffering from PTSD."  With respect to the diagnosed depressive disorder, the examiner determined that depression "is not caused by or a result of service-connected stressors."  The examiner explained, "[d]epression apparently stems from psychosocial stressors."

Thus, the Board finds the March 2011 VA examiner's opinion to be speculative as to questions of both diagnosis and nexus.  As such, the medical evidence is unclear concerning the questions of diagnosis and nexus.  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Upon remand, the Veteran should therefore be afforded a VA examination to address the outstanding questions of diagnosis and nexus pertaining to the pending claim.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since September 2011.  All such available documents should be associated with the claims file.

2. Thereafter, arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the existence, nature, and etiology of any current chronic psychiatric disorder to include PTSD and depressive disorder, NOS.  The claims file must be made available to the examiner for review.  After examination and review of the claims file, the examiner should address the following:

(a)  The examiner should either diagnose PTSD or rule it out as a diagnosis.  The examiner should document all other current psychiatric diagnoses.

(b)  If the examiner diagnoses the Veteran with PTSD, the examiner should indicate whether it is at least as likely as not that the Veteran's currently diagnosed PTSD is due to the claimed in-service stressors.  The examiner should also opine as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's reported fear of hostile military activity is adequate to support a diagnosis of PTSD as set out under the DSM, and whether the Veteran's symptoms are related to his claimed stressor(s).

(c)  In addition, the VA examiner should render an opinion as to whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder to include depressive disorder, NOS, had its(their) clinical onset in service or is(are) otherwise related to the Veteran's military service.  In answering this question, the examiner should address the Veteran's competent reports regarding the frequency and severity of his psychiatric symptoms since service.

The examiner should provide a complete rationale for any opinion given, including discussion of any evidence contrary to the opinion arrived at by the examiner.  If the examiner is unable to provide an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3. Then, schedule the Veteran for a VA audiological examination to determine the etiology of his currently diagnosed bilateral hearing loss.  The claims file, including a copy of this Remand, should be made available to and reviewed by the examiner.  All necessary studies, including audiological testing, should be performed.  Specifically, the audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner should obtain a complete history of the Veteran's audiological complaints.

The examiner should then opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the currently diagnosed bilateral hearing loss had its onset in service or is otherwise related to the Veteran's military service, to include the conceded in-service noise exposure.

The examiner should also address the Veteran's lay testimony regarding his hearing acuity symptomatology during service and continuing thereafter.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

4. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

